EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 “Canadian Natural achieved in the second quarter of 2013 strong quarterly production from our balanced and diverse asset base,” commented Steve Laut, President of Canadian Natural. “On a per barrel of oil equivalent basis, our overall Exploration and Production operating costs decreased from last quarter resulting in excellent overall netbacks. This, along with strong WTI benchmark pricing, tighter WCS to WTI differentials and better natural gas pricing helped the Company generate solid cash flow in the quarter. At Kirby South, we are in the final stages of commissioning. Steam injection is expected to commence in late August or early September 2013, approximately three months ahead of the original schedule. Project costs remain within our targeted budget. By the fourth quarter of 2014, thermal in situ production at Kirby South is targeted to grow to 40,000 bbl/d. Horizon reliability continues to improve after the completion of our first major maintenance turnaround of the plant in May 2013. We continue to achieve safe, steady and reliable operations. In June and July 2013, synthetic crude oil production was 101,000 bbl/d and 110,000 bbl/d, respectively. During the second quarter, our North America Exploration and Production crude oil and NGL assets, excluding thermal in situ oil sands, achieved record quarterly production of approximately 241,000 bbl/d. These volumes were driven by record quarterly production at our primary heavy crude oil and Pelican Lake operations. This quarter marks the tenth consecutive quarter that our heavy crude oil assets have achieved record production and demonstrates the strong performance ability of the Pelican Lake pool. As we move into the third quarter of 2013, we expect production volumes to grow in the quarter. Higher production volumes from thermal in situ operations, increased reliability at Horizon Oil Sands Mining operations and continued strong production performance from all other operating areas of the Company are anticipated. We will continue to operate efficiently and effectively to ensure industry competitive operating costs.” Corey Bieber, Canadian Natural’s Chief Financial Officer, stated, “We are in an excellent position to realize strong cash flow metrics over the last half of 2013. Midpoint guidance for crude oil production in Q3/13 reflects an increase of approximately 19% over Q2/13 volumes. Furthermore, heavy oil differentials have narrowed as expected. At the same time, benchmark North American crude oil pricing has increased and condensate premium costs have reduced. We target very robust netbacks in the last half of 2013, which ultimately results in debt levels reflective of 2012, making our balance sheet even stronger, despite substantial capital investments of approximately $2.075 billion in the calendar year of 2013 on the Horizon Project Phase 2/3 expansion.” QUARTERLY HIGHLIGHTS Three Months Ended Six Months Ended ($ Millions, except per common share amounts) Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. § Canadian Natural generated cash flow from operations of approximately $1.67 billion in Q2/13 compared to approximately $1.57 billion in Q1/13 and approximately $1.75 billion in Q2/12. The increase from Q1/13 reflects higher crude oil and NGLs and natural gas netbacks and higher realized synthetic crude oil (“SCO”) pricing partially offset by lower crude oil and SCO sales volumes in the North America and Oil Sands Mining and Upgrading segments. The cash flow variance from Q2/12 reflects higher crude oil and NGLs sales volumes, higher natural gas netbacks, higher realized SCO pricing and the impact of a weaker Canadian dollar offset by expected lower SCO sales volumes in the Oil Sands Mining and Upgrading segment and expected lower natural gas sales volumes. § Adjusted net earnings from operations in Q2/13 were $462 million compared to $401 million in Q1/13 and $606 million in Q2/12. Changes in adjusted net earnings primarily reflect the changes in cash flow from operations. § Total production for Q2/13 averaged 623,315 BOE/d, within the Company’s previously announced corporate guidance, which ranged from 617,000 BOE/d to 646,000 BOE/d. As expected, production volumes varied from Q2/12 and Q1/13 levels primarily as a result of expected lower volumes in the Oil Sands Mining and Upgrading segment due to the Company’s first major maintenance turnaround at Horizon Oil Sands (“Horizon”) and in the Thermal In Situ Oil Sands segment due to production cycle timing. § In Q2/13, primary heavy crude oil operations achieved record quarterly production of approximately 136,000 bbl/d, representing the Company’s tenth consecutive quarter of record primary heavy crude oil production. Primary heavy crude oil production increased 2% and 11% from Q1/13 and Q2/12, respectively. The Company expects continued strong performance from its primary heavy crude oil assets during the second half of 2013, which are targeted to deliver a 13% production increase over 2012 levels. 2
